Citation Nr: 1007657	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  04-03 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a right arm and 
hand disability manifested by impaired mobility of the right 
arm, hand grip weakness; to include as associated with 
service-connected partial ankylosis, right shoulder, with 
postoperative arthritis.

3.  Entitlement to service connection for a psychiatric 
disorder claimed as depression, to include as associated with 
service-connected partial ankylosis, right shoulder, with 
postoperative arthritis.

4.  Entitlement to an increased disability rating for partial 
ankylosis, right shoulder, with postoperative arthritis, 
currently evaluated as 20 percent disabling. 

5.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance of another person.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the benefits sought on appeal.  

In an April 2002 rating decision the RO denied service 
connection for diabetes mellitus, type II, and denied a claim 
for an increased disability rating for service-connected 
partial ankylosis of the right shoulder.  The Veteran 
perfected appeals to the Board on these two denials, and in 
March 2004 he and his spouse presented testimony before a 
Decision Review Officer at the RO on these two matters.

In a January 2006 rating decision, the RO denied service 
connection for impaired mobility of the right arm, hand grip 
weakness.  In a February 2007 rating decision, the RO denied 
service connection for depression.  In an April 2009 rating 
decision, the RO denied entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance of another person.  The Veteran perfected claims 
as to each of these denials.

Though the Veteran claimed service connection specifically 
for depression and this is the specific psychiatric disorder 
denied by the RO, a claim for a specific psychiatric 
disability encompasses a claim in general for any psychiatric 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(holding that claims for service connection specifically for 
a psychiatric disability of PTSD encompass claims for service 
connection for all psychiatric disabilities; an appellant 
generally is not competent to diagnose his mental condition, 
he is only competent to identify and explain the symptoms 
that he observes and experiences).  

The issues of entitlement to (1) service connection for a 
psychiatric disorder claimed as depression, (2) an increased 
disability rating for partial ankylosis, right shoulder, with 
postoperative arthritis, and (3) special monthly compensation 
(SMC) based on the need for regular aid and attendance of 
another person, are addressed in the REMAND portion of the 
decision below and are REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The competent evidence is against a finding that: 
diabetes mellitus, type II, was present in service; any 
current diabetes mellitus, type II, is related to service, or 
that any diabetes mellitus manifested itself to a compensable 
degree within a year following separation from active duty.  

2.  The Veteran did not serve on active duty in Vietnam and 
was not exposed to an herbicide agent including 2,4- 
Dichlorophenoxyacetic acid (2,4-D).

3.  The competent medical evidence demonstrates that a right 
arm and hand disability manifested by impaired mobility of 
the right arm, hand grip weakness, is related to the 
Veteran's service-connected partial ankylosis, right 
shoulder, with postoperative arthritis.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or 
aggravated by service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  The criteria for establishing entitlement to service 
connection for a right arm and hand disability manifested by 
impaired mobility of the right arm, hand grip weakness, are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  Under 38 U.S.C.A. § 5103, VA must 
notify the claimant of any information or evidence not of 
record that is necessary to substantiate the claim, as well 
as what parts of that information or evidence VA will seek to 
provide, and what parts VA expects the claimant to provide.  
38 C.F.R. 
§ 3.159(b).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  VCAA 
requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim for service connection, so that VA must provide notice 
that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  

Though notification to the Veteran may not have met all of 
the requirements of the VCAA and related case law, the 
matters decided below may be addressed at this time, without 
further remand, because no errors in notice are prejudicial, 
and the Veteran has been provided all information needed for 
a reasonable person to prove these claims.  In any event, the 
Federal Circuit recently vacated the previous decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), concluding 
that generic notice in response to a claim for an increased 
rating is all that is required.  See Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009). 

Given the favorable disposition of the claim for service 
connection for a right arm and hand disability manifested by 
impaired mobility of the right arm, hand grip weakness 
decided below, any possible deficiencies in the duty to 
notify and to assist with respect to the current appellate 
review of that claim constitute harmless error and will not 
prejudice the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993). 

Regarding the claim for service connection for diabetes 
mellitus, type II, VA notified the Veteran of the information 
and evidence needed to substantiate and complete a claim by 
way of several letters dated between October 2001.  This 
letter provided notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain.  

The RO informed the Veteran of the specific rating criteria 
which would provide a basis for the service connection claims 
on appeal decided below.  The RO has provided adequate notice 
of how effective dates are assigned.  The claims were 
subsequently readjudicated most recently in supplemental 
statements of the case in June 2009.  To the extent the 
appellant did not receive full notice prior to the initial 
decision, after pertinent notice was provided, the claimant 
was afforded a meaningful opportunity to participate in the 
adjudication of the claims on appeal decided below.  
 
The claimant was provided the opportunity to present 
pertinent evidence.  The record contains service treatment 
records, and records of medical treatment received privately 
and from VA, and VA examination reports.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  VA has fulfilled its duty to assist the 
claimant by obtaining identified and available evidence 
needed to substantiate the claims, and, as warranted by law.  
 

II.  Analysis

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  
  
If a chronic disease is shown as such in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
If a condition noted during service is not shown to be 
chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established on a secondary basis 
for a disability, shown to be proximately due to, or the 
result of, a service-connected disease or injury. 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability. 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  

Additionally, certain chronic diseases, including arthritis, 
diabetes mellitus, or organic diseases of the nervous system, 
may be presumed to have been incurred during service if they 
become manifested to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. 
§§ 3.307, 3.309.

As a threshold requirement, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110.  Hence, in the absence of proof of a 
present disability (and if present, then in the absence of 
proof of a nexus between that disability and service), there 
can be no valid claim for service connection.  Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the Veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the 
other hand, if the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

The claims file shows that in August 2003 the RO requested 
service treatment records from the National Personnel Records 
Center (NPRC).  NPRC replied in November 2003 that they were 
unable to locate such records, which either did not exist or 
were unavailable and further attempts to locate them would be 
futile.  The claims file does contain some service treatment 
records including reports of service examinations in April 
1971 and April 1974.  It does not contain others, such as 
pertaining to the right shoulder injury in service, which is 
referenced in a treatment note several months later.

To the extent that any of the Veteran's service treatment 
records are, through no fault of his own, unavailable, a 
heightened duty exists to assist the Veteran in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(where the Veteran's service medical records have been 
destroyed or lost, there is a duty to advise the Veteran to 
obtain other forms of evidence).  In this case, the VA has 
made unsuccessful attempts to obtain some of the appellant's 
service treatment records.  The Board concludes the VA's 
heightened duty to assist the Veteran is satisfied in this 
case.

In such situations, the Board also has a heightened 
obligation to explain its findings and conclusions and 
carefully consider the benefit-of-the-doubt rule.  See Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The Board has done 
so in the decisions made below.

A.  Diabetes Mellitus, Type II

In addition to the above requirements for establishing 
entitlement to service connection, VA law also provides for 
entitlement to be established based on certain legal 
presumptions if certain requirements are met.  Potentially 
relevant rules include the following.

First, as explained above, under the provisions of 38 C.F.R. 
§§ 3.307, 3.309(a), certain chronic diseases, including 
diabetes mellitus, may be presumed to have been incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Second, under 38 C.F.R. § 3.307(a)(6), if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, and has a disease listed in 38 C.F.R. § 
3.309(e), such disease shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  The listed diseases include 
type II diabetes mellitus.  38 C.F.R. 
§ 3.309(e).

The term "herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 
C.F.R. § 3.307(a)(6)(i).

But with respect to the diseases listed in 38 C.F.R. § 
3.309(e), the presumption of exposure to herbicides under 38 
C.F.R. § 3.307(a)(6) only applies to veterans who had active 
military, naval, or air service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

The Veteran maintains that while in the merchant marines, he 
was in Vietnam during that war.  Specifically, he asserts 
that while in the merchant marines he served on ships that 
docked in Vietnam where he was exposed to herbicides.  He 
asserts that therefore, he was entitled to service connection 
for his diabetes mellitus, type II by operation of the 
statutory presumptions discussed above.  

However, under the relevant regulations, a veteran is defined 
as a person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable; and does not include membership in 
the merchant marines for the period in question.  See 38 
C.F.R. 
§ 3.1, 3.6, 3.7 (2009).  While the Veteran is a veteran with 
respect to his period of active service in the Army from June 
1971 to June 1974, he does not claim and the record does not 
show that he served in Vietnam during that period of active 
service.  

In support of his claim, the Veteran submitted a September 
1999 letter from the U.S. Department of Transportation, 
Maritime Administration, showing he was awarded the Vietnam 
Service bar and medal for his merchant marine service in the 
U.S. merchant marine between July 4, 1965 and August 15, 
1973, in waters adjacent to Vietnam.  This document, however, 
does not show that the Veteran had service in the active 
military, naval, or air service, which is the necessary 
service required for the presumptions addressed above.  It 
only shows that he had merchant marine service between the 
cited dates, in the waters adjacent to Vietnam.

Although the evidence shows that the Veteran has been 
diagnosed with diabetes mellitus, type II, because he bases 
his claim on exposure in Vietnam while in the merchant 
marines, by definition, he is not shown to have had active 
military service in Vietnam.  Thus, based on this evidence, 
the regulations providing for the presumption of exposure to 
Agent Orange do not apply in this case as to the period 
during which the Veteran was in the merchant marines; he was 
not in active military, naval, or air service in the Republic 
of Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309, 3.313.

Even though exposure to Agent Orange cannot be presumed on 
the basis of active service in Vietnam, if evidence would 
show that the Veteran was actually exposed to Agent Orange 
during his active service from June 1971 to June 1974, then 
diabetes mellitus, type II, shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met, even though 
there is no record of such disease during service, provided 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also satisfied.  38 C.F.R. § 3.307(a)(6).

In that regard, in a statement received in January 2002, the 
Veteran's spouse stated that the Veteran was also exposed to 
Agent Orange during his active duty service period from 1971 
to 1974, both within the United States and in Germany.  She 
stated her belief that Agent Orange was used as a weed killer 
on several Army bases. 

There is, however, no evidence whatsoever that during his 
active service from June 1971 to June 1974, the Veteran was 
exposed to any "herbicide agent": a chemical in an herbicide 
used in support of the United States and allied military 
operations in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, 
specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; 
cacodylic acid; and picloram.  38 U.S.C.A. § 1116(a)(4); 38 
C.F.R. § 3.307(a)(6)(i).  While the use of commercial 
herbicides is not covered under 38 C.F.R. 
§ 3.307(a)(6)(i) as a presumptive basis for service 
connection, under Combee v. Brown (see paragraph below), the 
claim must still be reviewed to determine if service 
connection can be established on a direct basis.  

More generally, even if an appellant is found not to be 
entitled to a regulatory presumption of service connection, 
the claim must still be reviewed to determine if service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange. Brock v. 
Brown, 10 Vet. App. 155 (1997).

In this case, the service treatment records on file show no 
medical evidence in service of any symptoms of diabetes 
mellitus, type II, or prodromal symptoms, or competent 
evidence otherwise to suggest any etiological relationship 
between service and diabetes mellitus, type II, which was 
first diagnosed in the late 1990s.  

The first medical evidence of diabetes mellitus, type II, is 
contained in private treatment records dated in September 
1997, more than 23 years after service.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).  
 
Subsequent private and VA medical records since 1997 reflect 
a current diagnosis of diabetes mellitus, type II.  However, 
on the question of whether there is an etiological nexus 
between that disorder and service or service connected 
disorder, there are no opinions favorable to the Veteran's 
claim, except that of the Veteran.  

While the Veteran and his spouse have provided lay evidence 
of an etiological link to service, VA regards lay statements 
to be competent evidence of descriptions of symptoms of 
disease, disability, or injury, but not the determination of 
an issue involving a question of medical expertise.  38 
C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992); but see Jandreau v. Nicholson, 492 F.3d1372, 1377 
(Fed. Cir. 2007) (lay diagnosis is competent if: (1) lay 
person is competent to identify the medical condition; (2) 
lay person is reporting a contemporaneous medical diagnosis; 
or (3) lay testimony of symptoms at the time supports a later 
diagnosis by a medical professional).  The Veteran's opinion 
in this matter is of little value because the determination 
involves a question that only medical experts may address.

After considering all the evidence of record, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for diabetes mellitus, type II.  
Therefore, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

B.  Right Arm and Hand Disability

The Veteran claims entitlement to service connection for a 
right arm and hand disability manifested by impaired mobility 
of the right arm, hand grip weakness.  Basically he claims 
that this disability due to his service-connected partial 
ankylosis, right shoulder, with postoperative arthritis.

Service treatment records do not reflect any right arm or 
hand disability was present in service.  A service medical 
examination in April 1974 does show that the Veteran had 
residuals of a right shoulder injury and surgery; and soon 
after service in a December 1974 VA examination report, the 
examiner diagnosed significant impairment of the right 
shoulder: partial ankylosis of the right shoulder; secondary 
to repair for recurrent dislocation, right shoulder, and 
postoperative infection.  

Over the years since 1974, private and VA treatment records 
have shown significant chronic residuals of the right 
shoulder injury in service, involving complaints of 
significant pain as reflected in the report of a November 
2001 VA examination of the shoulder.  During that examination 
the report concluded with an impression of postoperative 
periarthritis, right shoulder joint with marked restriction 
of movement of the right shoulder.  At that time the examiner 
commented that the Veteran did not have much motion in the 
right shoulder and could not effectively use his right 
shoulder, a condition existing over the previous 20 years, 
with increasing pain with movement.

During a March 2003 hearing before a decision review officer 
at the RO, Veteran and his spouse testified that the right 
arm was not being used (due to the right shoulder disability) 
and was becoming weaker.

During an August 2006 VA peripheral nerves examination the 
Veteran reported a history of right shoulder dislocation in 
service, with surgery of fusion of the right shoulder, and 
some hospitalization for infection.  Although the claims file 
was not available at the time of the examination, on review, 
the Veteran's reported history regarding the right shoulder 
injury and treatment is essentially consistent with the 
evidence of record.  The Veteran also reported a history of 
head injury to the left side after service with resulting 
weakness on the left face, eighth nerve damage on the left 
side and weakness on the left side of the body.

The Veteran reported complaints of pain in the right upper 
extremity, heat in the right arm, and an inability to use the 
right upper extremity since the right shoulder injury and 
surgery.  The Veteran reported complaints that because he was 
not able to use the right arm, he had been using his left arm 
more and gets pain in the left arm also.  

On examination of the right upper extremity, the Veteran was 
unable to make any movement at the right shoulder, right 
elbow, or right wrist.  He was not able to make any movement 
of the right thumb or right hand fingers.  He was not able to 
make a right hand grip.  On deep tendon reflexes, the left 
upper extremity was 2+.  The Veteran was unable to do this 
testing in the right upper extremity.  Sensory examination 
revealed impaired pinprick sensation in the entire right 
upper extremity; and impaired vibratory sensation and 
position in the right upper extremity.  In the left hand 
there was mild impairment of vibration; position was intact.

After examination, the August 2006 VA examination report 
contains a diagnosis of (1) right upper extremity pain and 
weakness likely due to status post injury/surgery of right 
shoulder joint; and (2) status post head trauma with 
traumatic brain injury with residual left facial paresis, 
mild left hemiparesis and sensory deficit on the left side.  
Regarding right hand grip, the examiner opined that the 
Veteran did not have any grip on the right hand, and this 
condition was likely due to status post right shoulder 
condition and unlikely due to the traumatic brain injury.

The report of an August 2007 VA peripheral nerves examination 
contains a discussion of the examiner's review of the claims 
file with respect to the right shoulder joint problem and 
right arm/hand symptomatology.  

In pertinent part, the examiner observed that private 
treatment records in February 1996 showed that: the Veteran 
had a closed head injury and damaged hearing in the left ear; 
and abnormal EEG due to intermittent moderate slowing 
bilaterally, more on the left; and a diagnosis of dementia 
due to closed head injury.  The August 2007 VA peripheral 
nerves examination report contains an opinion that: the 
Veteran had a long-standing right upper extremity/right 
shoulder joint problem; he still was able to use the right 
upper extremity with some limitation; and it was likely that 
the head injury/traumatic brain injury had worsened the right 
upper extremity function (the EEG showed some lateralizing 
findings on the left).

In order for the Veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the Veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).  

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence.  Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  Viewing the evidence 
objectively, the Board finds that service connection should 
be granted on the record for right arm and hand disability 
manifested by impaired mobility of the right arm, hand grip 
weakness.  

The Board concludes that the evidence, viewed liberally, is 
at least in equipoise.  That is, it is at least as likely as 
not that the claimed right arm and hand disability manifested 
by impaired mobility of the right arm, hand grip weakness, is 
proximately due to or the result of the service-connected 
partial ankylosis, right shoulder, with postoperative 
arthritis.  The Veteran is therefore entitled to the benefit 
of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection is warranted for right arm 
and hand disability manifested by impaired mobility of the 
right arm, hand grip weakness.


ORDER

Service connection for diabetes mellitus, type II, is denied.

Service connection for right arm and hand disability, 
manifested by impaired mobility of the right arm, hand grip 
weakness, is granted.


REMAND

The Veteran claims entitlement to: (1) service connection for 
a psychiatric disorder claimed as depression, to include as 
associated with partial ankylosis, right shoulder, with 
postoperative arthritis; (2) an increased disability rating 
for partial ankylosis, right shoulder, with postoperative 
arthritis, currently evaluated as 20 percent disabling; and 
(3) special monthly compensation (SMC) based on the need for 
regular aid and attendance of another person.  A remand to 
the RO on these issues is necessary for the following 
reasons.   

First, the Veteran was most recently examined by VA for 
compensation purposes regarding his claim for service 
connection for a psychiatric disorder in August 2006.  The 
examination report shows that at that time the examiner 
reviewed the Veteran's medical, occupational, and social 
history; examined the Veteran; and provided objective 
findings and three psychiatric diagnoses on Axis I, which 
indicated different etiologies for the three diagnoses.  

On Axis I, the report contains diagnoses of (1) dementia 
associated with head trauma, GAF (Global Assessment of 
Functioning score) of 40; (2) mood disorder associated with 
general medical condition, GAF of 40; and (3) post-traumatic 
stress disorder (PTSD) (associated with beating since the 
military), GAF of 40.  The examiner thereafter opined that 
all three of these diagnoses were interrelated.  

As thus stated, these diagnoses and inherent opinions as to 
associated etiologies are ambiguous with respect to the key 
question here of whether a psychiatric disorder, claimed 
depression, is at least as likely as not due to service or a 
service-connected disability.  Though the opinions indicate 
that the dementia and PTSD are not related to service or a 
service-connected disability, there is no clarity with 
respect to the diagnosed mood disorder associated with 
general medical condition, since the Veteran's medical 
condition encompasses significant non-service-connected 
disability (including left shoulder and traumatic brain 
injury residuals) in addition to his service-connected 
disabilities of the right upper extremity and shoulder.

There are no other opinions which clarify on this matter; 
therefore a remand is necessary for actions as ordered below, 
to obtain an opinion as to whether any psychiatric disorder 
is at least as likely due to service or is proximately due to 
any service-connected disability.  Given the grant above of 
service connection for additional disability involving the 
right arm and hand, there is added necessity for a current 
examination and opinion on this matter. 

Second, the Veteran is seeking an increased disability rating 
for his service-connected partial ankylosis, right shoulder, 
with postoperative arthritis, which is currently evaluated as 
20 percent disabling.  The last VA examination addressing the 
condition of that disability and providing findings 
appropriate to the diagnostic criteria for rating the 
disability, was in November 2001.  There has been a 
significant number of records of treatment submitted since 
then showing that the condition due to that disability may 
have worsened, as asserted by the Veteran and his spouse.  
Therefore, a current examination is necessary to obtain 
current adequate findings on which to fairly evaluate the 
Veteran's right shoulder disability.  

Also, the last VA examination did not adequately address such 
factors as pain, weakness, limitation of motion, and atrophy.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2008); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Third, the Veteran is seeking entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance of another person.  On remand from this decision 
is the Veteran's appealed claim for service connection for a 
psychiatric disorder claimed as depression.  This service 
connection issue must be developed and adjudicated prior to 
resolution of the Veteran's SMC claim on appeal.  See Harris 
v. Derwinski, 1 Vet. App. 180,183 (1991) (pending issues 
"inextricably intertwined" with an issue certified for appeal 
are to be adjudicated prior to appellate review).  

Also, in light of the grant above of service connection for a 
right arm and hand disability manifested by impaired mobility 
of the right arm, hand grip weakness, further examination is 
needed to determine the impact of this service-connected 
disability on the issue of  entitlement to special monthly 
compensation (SMC) based on the need for regular aid and 
attendance of another person.  

Furthermore, the Veteran underwent VA examination for 
purposes of determining the need for aid and attendance in 
March 2005.  At that time the examiner described both 
service-connected and non-service connected disabilities in 
evaluating the Veteran's need for aid and attendance.  

The examination report contains diagnoses implicating both 
service-connected and non-service connected disabilities: (1) 
impaired mobility due to service-connected degenerative joint 
disease of the right shoulder, and recent fracture of the 
left shoulder (non-service-connected); and (2) organic mental 
disorder due to head trauma (which is not service connected).

Because the examiner attributed the effects to both service-
connected and nonservice-connected disabilities, the March 
2005 examination report is not adequate for purposes of 
determining entitlement to these benefits, and the claim must 
be remanded to obtain an opinion that is based solely on the 
effects of service-connected disabilities.  

On remand the RO should afford the Veteran a VA examination 
to determine the need for regular aid and attendance.  The 
examiner should be requested to issue an opinion as to 
whether the Veteran's service-connected disabilities result 
in the need for regular aid and attendance or housebound 
status.  See 38 U.S.C.A. § 1114 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.350, 3.352 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information 
as to the dates of any treatment received 
since 2007 for any psychiatric conditions, 
for his partial ankylosis, right shoulder, 
with postoperative arthritis, and for his 
now service-connected right arm and hand 
disability manifested by impaired mobility 
of the right arm, hand grip weakness; and 
to ask him to furnish signed 
authorizations for the release to the VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records (not already 
in the claims folder) from all sources 
should be requested.  All records obtained 
should be added to the claims folder.  

If requests for any private treatment 
records are not successful, inform the 
Veteran of the nonresponse so that he will 
have an opportunity to obtain and submit 
the records himself, in keeping with his 
responsibility to submit evidence in 
support of his claim.  38 C.F.R § 3.159 
(2009).  

2.  Thereafter, schedule the Veteran for a 
psychiatric examination, by an appropriate 
specialist, to determine the nature and 
etiology of any psychiatric disorder.  

All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The claims file should 
be made available to the examiner, who 
should review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examiner should review the evidence 
and examine the Veteran performing all 
necessary studies.  The examiner should 
elicit from the Veteran a narrative of his 
history of relevant symptoms during and 
since service.    

For any psychiatric disability diagnosed, 
the examiner should provide a medical 
opinion as to whether there is a 
probability of 50 percent or greater (is 
at least as likely as not) that such 
psychiatric disability: 

(i) in the case of an acquired 
psychiatric disability-began or was 
permanently worsened during active 
service, and/or was the result of an 
inservice injury or disease, or was 
caused by or aggravated by a service-
connected disability; or

 (ii) in the specific case of a 
psychosis-became manifested to a 
compensable degree within one year of 
separation from active duty, or 
otherwise is shown to be 
etiologically related to service or 
service-connected disability.  
 
The examiner should comment on the 
evidentiary basis for any etiological 
opinion relating any current psychiatric 
disability to service or to a service-
connected disability. 

3.  If the ordered mental disorders 
examination includes a diagnosis of PTSD, 
and if the Veteran has attributed the 
disorder to an inservice stressor, then 
conduct any additional development deemed 
appropriate by the AOJ, to include any 
appropriate development implied by 
38 C.F.R. § 3.304(f) (2009).  

4.  Schedule the Veteran for VA 
examination by an orthopedic specialist to 
determine the severity of the partial 
ankylosis, right shoulder, with 
postoperative arthritis.  All studies 
deemed appropriate in the medical opinion 
of the examiner should be performed, and 
all findings should be set forth in 
detail.  The claims file should be made 
available to the examiner, who should 
review the entire claims folder in 
conjunction with this examination.  This 
fact should be so indicated in the 
examination report.  The rationale for any 
opinion expressed should be included in 
the examination report.  If the examiner 
determines that it is not feasible to 
respond to any of the inquiries below, the 
examiner should explain why it is not 
feasible to respond.

The examination should include range of 
motion testing pertinent to the right 
shoulder disability, and all ranges of 
motion should be reported in degrees.  The 
examiner should report all symptoms such 
as pain, stiffness, or aching in the area 
of the part affected should be noted.  

The examiner should report all other 
pertinent findings present including any 
ankylosis of scapulohumeral articulation; 
other impairment of the humerus (loss of 
head, nonunion, fibrous union, recurrent 
dislocation, or malunion); or impairment 
of clavicle or scapula (malunion, nonunion 
or dislocation); and any neurological 
impairment that is part of or due to the 
partial ankylosis, right shoulder, with 
postoperative arthritis.

The examiner should report the presence of 
objective evidence of pain, excess 
fatigability, incoordination, and 
weakness, as any additional disability due 
to these factors. The examiner is asked to 
render an opinion regarding whether:

(a) there is residual weakness, pain 
or limitation of motion, and if so, 
opine as to the extent of severity of 
the residual weakness, pain or 
limitation of motion;

(b) there is ankylosis of the 
affected joint, and if so, describe 
the nature of the ankylosis in terms 
of angle in degrees at which the 
joint is ankylosed;

(c) pain could significantly limit 
functional ability during flare-ups 
or when the affected joint is used 
repeatedly over time. This 
determination should, if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to pain on use or during flare-
ups.  

4.  Prior to actions ordered in the 
paragraph immediately below, take all 
actions necessitated by the grant here of 
service connection for right arm and hand 
disability manifested by impaired mobility 
of the right arm, hand grip weakness, 
including any necessary examination for 
purposes of rating the service-connected 
right arm and hand disability. 

5.  Following all of the requested actions 
in the paragraphs above, schedule the 
Veteran for a VA examination by an 
appropriate specialist to determine if the 
Veteran has a need for regular aid and 
attendance due solely to his service-
connected disabilities, so as to warrant 
special monthly compensation (SMC).  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
examiner.  

Following review of the claims file and 
examination of the Veteran, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (i.e., there 
is at least a 50 percent probability) the 
Veteran's service-connected disabilities 
result in physical or mental impairment 
that render him so helpless as to require 
the regular aid and attendance of another 
person.  Notify the examiner of the 
Veteran's service-connected disabilities, 
and that the effect of nonservice-
connected disabilities must be excluded 
from consideration.  All opinions should 
be set forth in detail and explained in 
the context of the record.  

6.  After the requested examinations have 
been completed, the examination reports 
should be reviewed to ensure that they are 
in complete compliance with the directives 
of this remand.  If any report is 
deficient in any manner, it should be 
returned to the examiner.

7.  Conduct any additional development 
deemed appropriate by the AOJ.

8.  Following completion of the above, 
readjudicate the Veteran's claims.  If any 
benefit sought is not granted, issue the 
Veteran and his representative a 
supplemental statement of the case on any 
such claim.  Allow an appropriate period 
of time for the Veteran and his 
representative to respond.  Thereafter, 
return the case to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


